DETAILED ACTION
Claim(s) 1-3, 5-14, 16, 18-19, and 21-23 were amended when filed.
Claim(s) 20 and 24 were canceled when filed.
Claim(s) 4, 15, and 17 are presented as originally filed. 
Claim(s) 1-19 and 21-23 is/are hereby under examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2019 is being considered by the examiner.
Drawings
The drawings are objected to because the y-axis label of the histogram of Figure 2 is cut off and unreadable.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 
Claim Objections
Claims 1, 9, 12, and 21 are objected to because of the following informalities:
Claim 1, line 16 reads “… (i) the etCO2 PQI and (ii) the RR PQI…”, however, it would be more clear if line 16 reads --the etCO2 PQI and the RR PQI-- to avoid confusion with the (i) and (ii) recited in claim 1, lines 6-7.
Claim 9, line 9 reads “… SpO2 (72) …”, it appears the reference number (72) was left in by mistake, while the rest of the reference numbers were removed. 
Claim 12, line 15 reads “… (i) the etCO2 PQI and (ii) the RR PQI…”, however, it would be more clear if line 15 reads --the etCO2 PQI and the RR PQI-- to avoid confusion with the (i) and (ii) recited in claim 12, lines 9-10.
Claim 12, line 18 reads “… (PSI) (92) …”, it appears that the reference number (92) was left in by mistake, while the rest of the reference numbers were removed.
Claim 21, line 15 reads “… (i) the etCO2 PQI and (ii) the RR PQI…”, however, it would be more clear if line 15 reads --the etCO2 PQI and the RR PQI-- to avoid confusion with the (i) and (ii) recited in claim 21, lines 6-7.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-14, 16-19, and 21-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lain et al. (Pub. No. US 2012/0145152), hereinafter referred to as Lain.
Regarding Claim 1, Lain discloses a patient monitoring device (Abstract, “ventilation device”) comprising: 
a capnograph device configured to measure a capnogram for use in monitoring patient respiratory gases (Fig. 8, elements 502A-D, and para. [0181], “medical monitoring system … sensors may include … capnograph” and Fig. 6C, element 311, “graph display of the trend of the EtCO2” and para. [0133]), wherein the capnogram comprises a computed histogram of carbon dioxide (CO2) value counts versus binned CO2 level acquired over a given time interval that encompasses a number of patient breaths (Fig. 6D, elements 356, 357A-B, “Event frequency 1 hour display”, and para. [0178], “graphical user interface, 350, may display the frequency of events within deviations from alarm limits have been detected over a period of time … displaying the frequency of events may include numerical values and graph display … bar graph showing the number where the EtCO2 value was above a high alarm limit or below a low alarm limit”), wherein the computed histogram is periodically updated (para. [0178], “time period over which the frequency of events is determined may be automatically determined and/or 2) from the capnogram (Fig. 6D, element 362, and para. [0178] “display the instantaneous measured value of ETCO2” and para. [0133]), (ii) compute an etCO2 parameter quality index (etCO2 PQI) using one or more quantitative capnogram waveform metrics computed from the capnogram (para. [0145], “medical significance of the EtCO2”, and para. [0162], “input variables may be weighted according to their confidence level … other mathematical methods of calculating or determining confidence interval levels may be used…”), (iii) determine a respiration rate (RR) value from the capnogram (Fig. 6D, element 364, para. [0175], and para. [0168], “respiratory rate”), and (iv) compute a RR parameter quality index (RR PQI) using both (iv)(a) the RR value and (iv)(b) the etCO2 PQI (Fig. 4A and para. [0168], “method of calculating a PI index … input main parameter such as … respiration rate, CO2 related parameters …”); 
a pulse oximeter configured to measure an arterial blood oxygen saturation (SpO2) of the patient (Fig. 8, elements 502A-D, para. [0134], and para. [0181], “one or more sensors … the sensors may include … oximeter … that parameters thus measured may include … SpO2”); and 
an electronic processor (Fig. 8, element 504, “processing logic”) programmed to: 
generate a capnography index indicative of patient well-being from the capnogram measured by the capnograph device (para. [0161], “index of reliability may provide a measure of the reliability of the data … the reliability index may be determined by analysis of the CO2 waveforms … the reliability index may be determined from both analysis of the CO2 waveform and respiration rate pattern”), wherein the capnography index is computed based in part on (i) 2 PQI and (ii) the RR PQI (para. [0161], “determined from both analysis of the CO2 waveform and respiration rate pattern” and Fig. 4A); 
generate an arterial blood oxygen saturation (SpO2) index indicative of patient well-being from the SpO2 measured by the pulse oximeter (Fig. 1C, and para. [0145], “medical significance curve depicts the correlation curve between the ordinary level and the SpO2…”); 
compute a patient safety index (PSI) from the capnography index and the SpO2 index (para. [0102], “integrated pulmonary index … calculates a single index value using values taken from respiratory rate, end tidal carbon dioxide, saturation of pulse oxygen …”, para. [0139], para. [0168], “method of calculating a PI index…”, and Fig. 4A, element 175), wherein the capnography index is re-generated, and the etCO2 PQ, and RR PQI are re-calculated, each time that the capnograph device updates the computed histogram (para. [0141], “PI value may be updated continuously … averaging time used for the determination of the PI value may also be adapative” and para. [0178], “the time period over which the frequency of events is determined may be automatically determined and/or may be determined by the user”); and 
compute one or more clinical warnings determined based at least in part on the patient safety index (Fig. 6D, element 360 and para. [0178], “a bar graph showing the number of times where the PI value was below a low alarm limit”); and 
a display component (Fig. 6D, element 350, Fig. 8, element 506) configured to display at least one of the computed one or more clinical warnings (Fig. 6D and para. [0178], “graphical display of a PI index … display the frequency of events wherein deviations from alarm limits”), wherein the electronic processor is further programmed (i) to output -3-ORIR et al. -- Appln. No.: Not Yet Assignedthe computed one or more clinical warnings to the display component in response to the patient safety index being 2 PQI or RR PQI being lower than a given index threshold value (para. [0161], “an index of reliability may also be determined … the index of reliability may provide a measure of the reliability of the data … the reliability index may assist the user to decide of a low PI value or any of the other measured values is real, transient or an artifact” and para. [0178], “graphical user interface may display the frequency of events wherein deviations from alarm limits (threshold) have been detected over a period of time”).
Regarding Claim 2, Lain discloses the patient monitoring device of claim 1 wherein the capnography index is further generated from information derived from the capnogram including at least a concentration or partial pressure of carbon dioxide and respiratory rate information (para. [0168], “input main parameters may include such parameters as … respiration rate, CO2 related parameters”).
Regarding Claim 3, Lain discloses the patient monitoring device of claim 1 wherein the SpO2 index is generated using a monotonic function (Fig. 1C and para. [0145], “medical significance level of each of the measured patient parameters may be determined by creating a graph, indexing tables … Fig. 1C curve depicts the correlation curve between the ordinary level and the SpO2 and the determined curve that best correlates to the medical significance curve”, the best curve being the calculated line using the equation in para. [0145], which does not increase, meaning the curve is monotonic) that has a minimum value for values of SpO2 at or 2 value (Fig. 1C, risk is low for low % of SpO2) and that increases monotonically to a maximum value for values of SpO2 at or above an upper threshold SpO2 value (Fig. 1C, the function increases monotonically as the % SpO2 is higher, with a higher risk score).
Regarding Claim 5, Lain discloses the patient monitoring device of claim 3 wherein the SpO2 index is generated using the monotonic function with higher values of the lower threshold SpO2 value and the upper threshold SpO2 value when the SpO2 is measured with supplemental oxygen and with lower values of the lower threshold SpO2 value and the upper threshold SpO2 value when the SpO2 is measured without supplemental oxygen (para. [0059], “processing logic may further adapted to compute the integrated pulmonary index value based on the two or more measured parameters and one or more patient characteristics … oxygen supply”, and para. [0158], “when a patient is receiving oxygen supply, the oxygen supply may result in a dilution of the CO2 signal … correction for such dilution artifact may be done …”, and para. [0114-0115], therefore, the processing logic is configured to take into account if supplemental oxygen is being provided to the patient and adjust the PI score correspondingly).
Regarding Claim 6, Lain discloses the patient monitoring device of claim 5 wherein the electronic processor is further programmed to identify whether supplemental oxygen is in user based on a received fraction of inspired oxygen (FiO2) (para. [0114-0115], “effect of FiO2 is measured with the SpO2 and is used in the IPI to determine overall fitness of the cardiopulmonary system …”). 
Regarding Claim 7, Lain discloses the patient monitoring device of claim 1 wherein the patient safety index is computed as a weighted sum of the capnography index and the SpO2 
Regarding Claim 8, Lain discloses the patient monitoring device of claim 1 wherein the electronic processor is further programmed to threshold the patient safety index and to compute the one or more clinical warnings conditional on the thresholding (para. [0178], “display the frequency of events wherein deviations from alarm limits (thresholds) have been detected over a period of time” and para. [0179], “further adapted to issue medical recommendations based upon the determined/calculated condition index value…”). 
Regarding Claim 9, Lain discloses the patient monitoring device of claim 1 wherein the one or more clinical warnings are computed by operations including: determining whether the capnography index or the SpO2 index indicates a more urgent clinical warning by comparing a component of the patient safety index computed from the capnography index and a component of the patient safety index computed from the SpO2 index; computing the clinical warning using the capnogram if the capnography index indicates a more urgent clinical warning than the SpO2 index; and computing the clinical warning using the SpO2 if the SpO2
Regarding Claim 10, Lain discloses the patient monitoring device of claim 1 comprising a multi-parameter patient monitor including the display and the electronic processor (Fig. 8, elements 506 and 504, and Fig. 6D, elements 362, 364, 368, and 370).
Regarding Claim 11, Lain discloses the patient monitoring device of claim 10 wherein the electronic processor further includes an electronic processor of the capnometer device (Fig. 8, elements 500, 504, and para. [0181], “processing logic”), and at least the capnography index is computed by the electronic processor of the capnometer device (para. [0181], “present the data collected and determined by the processing logic, such as, for example, the index value, the index trend, the parameters used to determine the index …”). 
Regarding Claim 12, Lain discloses a non-transitory storage medium storing instructions readable and executable by an electronic processor to perform patient monitoring (Abstract, “ventilation device” and para. [0179, “processing logic that may be used to receive information from at least one of the sensors and to compute … a condition of the patient… processing logic may include any type of hardward and/or software, such as, for example, a processor”) comprising: 
generating a capnography index indicative of patient well-being from a capnogram measured by a capnograph device, the capnogram for use in monitoring patient respiratory gases (Fig. 8, elements 502A-D, and para. [0181], “medical monitoring system … sensors may include … capnograph” and Fig. 6C, element 311, “graph display of the trend of the EtCO2” and para. [0133]), wherein the capnogram comprises a computed histogram of carbon dioxide (CO2) value counts versus binned CO2 level acquired over a given time interval that encompasses a number of patient breaths (Fig. 6D, elements 356, 357A-B, “Event frequency 1 hour display”, 2) from the capnogram (Fig. 6D, element 362, and para. [0178] “display the instantaneous measured value of ETCO2” and para. [0133]), (ii) compute an etCO2 parameter quality index (etCO2 PQI) using one or more quantitative capnogram waveform metrics computed from the capnogram (para. [0145], “medical significance of the EtCO2”, and para. [0162], “input variables may be weighted according to their confidence level … other mathematical methods of calculating or determining confidence interval levels may be used…”), (iii) determine a respiration rate (RR) value from the capnogram (Fig. 6D, element 364, para. [0175], and para. [0168], “respiratory rate”), and (iv) compute a RR parameter quality index (RR PQI) using both (iv)(a) the RR value and (iv)(b) the etCO2 PQI, wherein generating the capnography index includes wherein the capnography index is computed based in part on (i) the etCO2 PQI and (ii) the RR PQI (Fig. 4A and para. [0168], “method of calculating a PI index … input main parameter such as … respiration rate, CO2 related parameters …”); 
generating an arterial blood oxygen saturation (SpO2) index of the patient indicative of patient well-being from SpO2 measured by a pulse oximeter (Fig. 8, elements 502A-D, para. 
computing a patient safety index (PSI) from the capnography index and the SpO2 index (para. [0102], “integrated pulmonary index … calculates a single index value using values taken from respiratory rate, end tidal carbon dioxide, saturation of pulse oxygen …”, para. [0139], para. [0168], “method of calculating a PI index…”, and Fig. 4A, element 175), wherein the capnography index is re-generated, and the etCO2 PQI, and RR PQI are re-calculated, each time that the capnograph device updates the computed histogram (para. [0141], “PI value may be updated continuously … averaging time used for the determination of the PI value may also be adapative” and para. [0178], “the time period over which the frequency of events is determined may be automatically determined and/or may be determined by the user”); 
computing one or more clinical warnings determined based at least in part on the patient safety index (Fig. 6D, element 360 and para. [0178], “a bar graph showing the number of times where the PI value was below a low alarm limit”), and 
outputting the computed one or more clinical warnings to a display component (Fig. 6D, element 350, Fig. 8, element 506) configured to display at least one of the computed one or more clinical warnings in response to the patient safety index being below a PSI threshold value (Fig. 6D, element 360, 361A, and para. [0178], “element 360 illustrates a bar graph showing the number of times where the PI value was below a low alarm limit”), and suppressing the outputting of the computed one or more clinical warnings to the display component in response to the patient safety index being below the PSI threshold value and the capnography index, etCO2 PQI or RR PQI being lower than a given index threshold value (para. [0161], “an 
Regarding Claim 13, Lain disclose the non-transitory storage medium of claim 12 wherein the capnography index is further generated from information derived from the capnogram including at least a concentration or partial pressure of carbon dioxide and respiratory rate information (para. [0168], “input main parameters may include such parameters as … respiration rate, CO2 related parameters”). 
Regarding Claim 14, Lain discloses the non-transitory storage medium of claim 12 wherein the SpO2 index is generated using a monotonic function (Fig. 1C and para. [0145], “medical significance level of each of the measured patient parameters may be determined by creating a graph, indexing tables … Fig. 1C curve depicts the correlation curve between the ordinary level and the SpO2 and the determined curve that best correlates to the medical significance curve”, the best curve being the calculated line using the equation in para. [0145], which does not increase, meaning the curve is monotonic) that has a minimum value for values of SpO2 at or below a lower threshold SpO2 value (Fig. 1C, risk is low for low % of SpO2) and that increases monotonically to a maximum value for values of SpO2
Regarding Claim 16, Lain discloses the non-transitory storage medium of claim 14 wherein the SpO2 index is generated using the monotonic function with higher values of the lower threshold SpO2 value and the upper threshold SpO2 value when the SpO2 is measured with supplemental oxygen is in use and with lower values of the lower threshold SpO2 value and the upper threshold SpO2 value when the SpO2 is measured without supplemental oxygen in use (para. [0059], “processing logic may further adapted to compute the integrated pulmonary index value based on the two or more measured parameters and one or more patient characteristics … oxygen supply”, and para. [0158], “when a patient is receiving oxygen supply, the oxygen supply may result in a dilution of the CO2 signal … correction for such dilution artifact may be done …”, therefore, the processing logic is configured to take into account if supplemental oxygen is being provided to the patient and adjust the PI score correspondingly).
Regarding Claim 17, Lain discloses the non-transitory storage medium of claim 16 wherein the performed patient monitoring further comprises: identifying whether supplemental oxygen is in use based on a received fraction of inspired oxygen (FiO2) (para. [0114-0115], “effect of FiO2 is measured with the SpO2 and is used in the IPI to determine overall fitness of the cardiopulmonary system …”).
Regarding Claim 18, Lain discloses the non-transitory storage medium of claim 12 wherein the patient safety index is computed as a weighted sum of the capnography index and the SpO2
Regarding Claim 19, Lain discloses the non-transitory storage medium of claim 12, wherein the one or more clinical warnings are computed by operations including: determining a more urgent component by comparing relative contribution to the patient safety index of the capnography index and the SpO2 index, the clinical warning being computed using data of the more urgent component (para. [0157], “synergy between the input parameters used for calculating of the index may be captured … for example, if EtCO2 is very high and RR is very high, the PI=3, while the SpO2 is normal, hence it would not affect the PI value, the HR is High, which leads to a reduction of on level in the PI value…”, therefore, the multiple parameters are weighted and considered together instead of individual to provide the PI out and a warning or alert to a health professional).
Regarding Claim 21, Lain discloses a patient monitoring method (para. [0027], “method of generating an integrated pulmonary index value of a patient”) comprising: 
measuring a capnogram using a capnograph device (Fig. 8, elements 502A-D, and para. [0181], “medical monitoring system … sensors may include … capnograph” and Fig. 6C, element 311, “graph display of the trend of the EtCO2” and para. [0133]), the capnogram for use in monitoring patient respiratory gases , wherein the capnogram comprises a computed histogram of carbon dioxide (CO2) value counts versus binned CO2 level acquired over a given time interval that encompasses a number of patient breaths (Fig. 6D, elements 356, 357A-B, “Event frequency 1 hour display”, and para. [0178], “graphical user interface, 350, may display the frequency of events within deviations from alarm limits have been detected over a period of time … displaying the frequency of events may include numerical values and graph display … bar graph showing the number where the EtCO2 value was above a high alarm limit or below a 2) from the capnogram (Fig. 6D, element 362, and para. [0178] “display the instantaneous measured value of ETCO2” and para. [0133]), (ii) compute an etCO2 parameter quality index (etCO2 PQI) using one or more quantitative capnogram waveform metrics computed from the capnogram (para. [0145], “medical significance of the EtCO2”, and para. [0162], “input variables may be weighted according to their confidence level … other mathematical methods of calculating or determining confidence interval levels may be used…”), (iii) determine a respiration rate (RR) value from the capnogram (Fig. 6D, element 364, para. [0175], and para. [0168], “respiratory rate”), and (iv) compute a RR parameter quality index (RR PQI) using both (iv)(a) the RR value and (iv)(b) the etCO2 PQI (Fig. 4A and para. [0168], “method of calculating a PI index … input main parameter such as … respiration rate, CO2 related parameters …”); 
measuring arterial blood oxygen saturation (SpO2) of the patient using a pulse oximeter (Fig. 8, elements 502A-D, para. [0134], and para. [0181], “one or more sensors … the sensors may include … oximeter … that parameters thus measured may include … SpO2”); and 
generating, via an electronic processor (Fig. 8, element 504, “processing logic”), a capnography index indicative of patient well-being from the capnogram (para. [0161], “index of reliability may provide a measure of the reliability of the data … the reliability index may be determined by analysis of the CO2 waveforms … the reliability index may be determined from both analysis of the CO2 waveform and respiration rate pattern”), wherein the capnography 2 PQI and (ii) the RR PQ (para. [0161], “determined from both analysis of the CO2 waveform and respiration rate pattern” and Fig. 4A), 
generating an SpO2 index indicative of patient well-being from the SpO2 (Fig. 1C, and para. [0145], “medical significance curve depicts the correlation curve between the ordinary level and the SpO2…”), and computing a -8-ORIR et al. -- Appln. No.: Not Yet Assigned patient safety index (PSI) from the capnography index-and the SpO2 index (para. [0102], “integrated pulmonary index … calculates a single index value using values taken from respiratory rate, end tidal carbon dioxide, saturation of pulse oxygen …”, para. [0139], para. [0168], “method of calculating a PI index…”, and Fig. 4A, element 175), wherein the capnography index is re-generated, and the etCO2 PQI, and RR PQI are re-calculated, each time that the capnograph device updates the computed histogram (para. [0141], “PI value may be updated continuously … averaging time used for the determination of the PI value may also be adapative” and para. [0178], “the time period over which the frequency of events is determined may be automatically determined and/or may be determined by the user”); 
computing, via the electronic processor (Fig. 8, element 504, “processing logic”), one or more clinical warnings determined based at least in part on the patient safety index (Fig. 6D, element 360 and para. [0178], “a bar graph showing the number of times where the PI value was below a low alarm limit”), and 
outputting, via the electronic processor, the computed one or more clinical warnings to a display component (Fig. 6D, element 350, Fig. 8, element 506) configured to display at least one of the computed one or more clinical warnings in response to the patient safety index 2 PQI or RIR PQI being lower than a given index threshold value (para. [0161], “an index of reliability may also be determined … the index of reliability may provide a measure of the reliability of the data … the reliability index may assist the user to decide of a low PI value or any of the other measured values is real, transient or an artifact” and para. [0178], “graphical user interface may display the frequency of events wherein deviations from alarm limits (threshold) have been detected over a period of time”).
Regarding Claim 22, Lain discloses the patient monitoring method of claim 21 wherein: the capnography index is generated from information derived from the capnogram including at least a concentration or partial pressure of carbon dioxide and respiratory rate information (para. [0168], “input main parameters may include such parameters as … respiration rate, CO2 related parameters”); and the SpO2 index is generated using a monotonic function (Fig. 1C and para. [0145], “medical significance level of each of the measured patient parameters may be determined by creating a graph, indexing tables … Fig. 1C curve depicts the correlation curve between the ordinary level and the SpO2 and the determined curve that best correlates to the medical significance curve”, the best curve being the calculated line using the equation in para. [0145], which does not increase, meaning the curve is monotonic) that has a minimum value for values of SpO2 at or below a lower threshold SpO2 value (Fig. 1C, risk is low for low % of SpO2) and increases monotonically to a maximum value for values of SpO2 at or above an upper 2 value (Fig. 1C, the function increases monotonically as the % SpO2 is higher, with a higher risk score).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 15, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lain et al. (Pub. No. US 2012/0145152), hereinafter referred to as Lain.
Regarding Claim 4, Lain discloses the patient monitoring device of claim 3, wherein the maximum value of the monotonic function is greater than zero (Fig. 1C, the risk score goes to 1, which is greater than zero, and para. [0145], “Fig. 1C, the y-axis is the ordinary level, on a scale of 0 to 1…”).
Lain does not explicitly disclose wherein the minimum value of the monotonic function is less than zero.
However, it would have been an obvious matter of design choice in the display and processor in the art at the time the invention was made to have the risk score be less than zero, for example from -0.5 to 0.5, but cover the same range in values, since applicant has not disclosed that a minimum value less than zero solves any stated problem. A person with ordinary skill in the art would find it obvious to adjust the scaling of the risk score to have the minimum value include a minimum value less than zero. 
Regarding Claim 15, Lain discloses the non-transitory storage medium of claim 14 wherein the maximum value of the monotonic function is greater than zero (Fig. 1C, the risk score goes to 1, which is greater than zero, and para. [0145], “Fig. 1C, the y-axis is the ordinary level, on a scale of 0 to 1…”). 
Lain does not explicitly disclose wherein the minimum value of the monotonic function is less than zero.
However, it would have been an obvious matter of design choice in the display and processor in the art at the time the invention was made to have the risk score be less than zero, 
Regarding Claim 23, Lain discloses the patient monitoring method of claim 11 wherein: the maximum value of the monotonic function is greater than zero (Fig. 1C, the risk score goes to 1, which is greater than zero, and para. [0145], “Fig. 1C, the y-axis is the ordinary level, on a scale of 0 to 1…”); and the patient safety index is computed as a weighted sum of the capnography index and the SpO2 index (Fig. 4A, and para. [0168], “an output value is calculated from all values of membership functions, for example … by an averaging function”). 
Lain does not explicitly disclose wherein the minimum value of the monotonic function is less than zero. 
However, it would have been an obvious matter of design choice in the display and processor in the art at the time the invention was made to have the risk score be less than zero, for example from -0.5 to 0.5, but cover the same range in values, since applicant has not disclosed that a minimum value less than zero solves any stated problem. A person with ordinary skill in the art would find it obvious to adjust the scaling of the risk score to have the minimum value include a minimum value less than zero. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.W.K./Examiner, Art Unit 3791 

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791